Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	EXAMINER’S NOTE: The claims have been reviewed and considered under the new guidance pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance (PEG 2019) issued January 7, 2019.
3.	This communication is in response to Applicant’s claims filed on 23 March 2021. Claims 1-20 remain pending. 

Information Disclosure Statement
4.	The Information Disclosure Statement respectfully submitted on 25 March 2021 has been considered by the Examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gavraskar et al. US 2021/0297416.
Referring to the rejection of claim 1, Gavraskar et al.  discloses an intelligent electronic device (IED) of an electric power distribution system, the IED comprising: 
processing circuitry; (See Fig. 3A, item 310)
and a memory comprising instructions, wherein the instructions, when executed by the processing circuitry, are configured to cause the processing circuitry to perform operations comprising: (See Fig. 3A, item 315)
determining establishment of setup criteria to operate in a passive mode; (See para. 37--41)
operating in the passive mode to communicate data without initiation of a media access control security key agreement (MKA) protocol in response to determination of the establishment of the setup criteria; (See para. 38-42)
receiving activation data during operation in the passive mode, wherein the activation data is indicative that a media access control security (MACsec) communication link is to be established; (See para. 39-42)
and operating in an active mode in response to receipt of the activation data to initiate the MKA protocol to establish the MACsec communication link.  (See para. 43)

Referring to the rejection of claim 2, Gavraskar et al. discloses wherein the instructions, when executed by the processing circuitry, are configured to cause the processing circuitry to perform operations comprising: receiving a connectivity association key (CAK) during performance of the MKA protocol; and establishing an MKA connectivity association upon receipt of the CAK.  (See para. 15-18)

Referring to the rejection of claim 3, Gavraskar et al. discloses when executed by the processing circuitry, are configured to cause the processing circuitry to perform operations comprising: receiving a security association key (SAK) via the MKA connectivity association; establishing the MACsec communication link via the SAK; and communicating data via the MACsec communication link.  (See para. 16-19)

Referring to the rejection of claim 4, Gavraskar et al. discloses wherein the instructions, when executed by the processing circuitry, are configured to cause the processing circuitry to perform operations comprising: using the SAK to encrypt data to be transmitted via the MACsec communication link; using the SAK to decrypt encrypted data received via the MACsec communication link; or both.  (See para. 14-17)

Referring to the rejection of claim 5, Gavraskar et al. discloses wherein the IED is communicatively coupled to an additional device of the electric power distribution system via a previously established communication link, and the instructions, when executed by the processing circuitry, are configured to cause the processing circuitry to communicate data with the additional device via the previously established communication link during operation in the passive mode.  (See para. 24-25, 27-28)


Referring to the rejection of claim 6, Gavraskar et al. discloses wherein the activation data is indicative that the MACsec communication link is to be established between the IED and the additional device, and the instructions, when executed by the processing circuitry, are configured to cause the processing circuitry to perform operations comprising: determining whether the MACsec communication link is successfully established between the IED and the additional device via the MKA protocol; and communicating data with the additional device via the previously established communication link in response to a determination that the MACsec communication link is not successfully established between the IED and the additional device. (See para. 39-42, 41-45) 

Referring to the rejection of claim 7, Gavraskar et al.discloses wherein the instructions, when executed by the processing circuitry, are configured to cause the processing circuitry to perform operations comprising: monitoring a duration of time upon operating in the passive mode; determining whether the activation data is received within the duration of time; and suspending operation of the passive mode in response to a determination that the duration of time exceeds a threshold period of time and the activation data has not been received within the duration of time, such that the active mode is not operated upon receipt of the activation data during suspension of operation of the passive mode.  (See para. 28-31)

Referring to the rejection of claim 8, Gavraskar et al. discloses wherein the instructions, when executed by the processing circuitry, are configured to cause the processing circuitry to operate in the active mode to initiate the MKA protocol based on the setup criteria.  (See para. 39-42)

Referring to the rejection of claim 9, Gavraskar et al. discloses a tangible, non-transitory, computer-readable medium comprising instructions, wherein the instructions, when executed by processing circuitry, are configured to cause the processing circuitry to perform operations comprising: 
receiving an indication to establish a media access control security (MACsec) communication link with an intelligent electronic device (IED) of an electric power distribution system; (See para. 37-40)
transmitting activation data to the IED in response to receipt of the indication, wherein the activation data is configured to cause the IED to transition from a passive mode in which data is communicated with the IED without use of the MACsec communication link to an active mode in which a MACsec key agreement (MKA) protocol is initiated to establish the MACsec communication link; (See para. 38-41)
and initiating the MKA protocol upon transmitting the activation data to establish the MACsec communication link with the IED.  (See para. 39-42)


Referring to the rejection of claim 10, Gavraskar et al. discloses wherein the instructions, when executed by the processing circuitry, are configured to cause the processing circuitry to perform operations comprising: determining whether the MACsec communication link is successfully established with the IED via the MKA protocol; and communicating data with the IED via the MACsec communication link based on a determination that the MACsec communication link is successfully established with the IED.  (See para. 39-42, 42-45) 

Referring to the rejection of claim 11, Gavraskar et al. discloses wherein the instructions, when executed by the processing circuitry, are configured to cause the processing circuitry to perform operations comprising: identifying an MKA frame broadcasted by the IED upon initiating the MKA protocol; determining that the MKA frame was generated via an expected key; and establishing an adoption link with the IED to complete establishment of the MACsec communication link in response to a determination that the MKA frame was generated via the expected key.  (See para. 15-18)

Referring to the rejection of claim 12, Gavraskar et al. discloses wherein the instructions, when executed by the processing circuitry, are configured to cause the processing circuitry to perform operations comprising: identifying an MKA frame broadcasted by the IED upon initiating the MKA protocol; determining that the MKA frame was not generated via an expected key; and blocking establishment of the MACsec communication link in response to a determination that the MKA frame was not generated via the expected key.  (See para. 16-19)

Referring to the rejection of claim 13, Gavraskar et al.discloses wherein the activation data comprises a data packet, an MKA frame, a passcode, an identifier, a key, or any combination thereof.  (See para. 116-119)
Referring to the rejection of claim 14, Gavraskar et al. discloses wherein the instructions, when executed by the processing circuitry, are configured to receive the indication based on a user input, a detected parameter, an instruction transmitted by a controller, or any combination thereof.  (See Fig. 3B, controller, item 370)

Referring to the rejection of claim 15, Gavraskar et al. discloses wherein the instructions, when executed by the processing circuitry, are configured to cause the processing circuitry to perform operations comprising: transmitting the activation data to an additional IED in response to receipt of the indication to cause the additional IED to transition from an additional passive mode to an additional active mode; and initiating the MKA protocol upon transmitting the activation data to the additional IED to establish an additional MACsec communication link with the additional IED.  (See para. 39-42, 42-45)

Referring to the rejection of claim 16, Gavraskar et al. discloses a system, comprising: 
an intelligent electronic device (IED) configured to operate in a passive mode based on received setup criteria; (See Fig. 3B, electronic device, item 350)
 a switch communicatively coupled to the IED; (See Fig. 3B, switch, item 360)
and a controller configured to perform operations comprising: (See Fig. 3B, controller, item 370)
receiving an indication to establish a MACsec communication link between the switch and the IED; (See para. 37-38, 40-41)

and transmitting an instruction to the switch in response to receipt of the indication, wherein the instruction causes the switch to transmit activation data to the IED to cause the IED to transition from the passive mode to an active mode to initiate a MACsec key agreement (MKA) protocol to establish the MACsec communication link based on the received setup criteria.  (See para. 39-45)

Referring to the rejection of claim 17, Gavraskar et al. discloses comprising: an additional IED configured to operate in an additional passive mode based on additional received setup criteria; and an additional switch communicatively coupled to the additional IED, wherein the controller is configured to transmit an additional instruction to the additional switch in response to receipt of the indication, and the additional instruction causes the additional switch to transmit additional activation data to the additional IED to cause the additional IED to transition from the additional passive mode to an additional active mode to initiate the MKA protocol to establish an additional MACsec communication link between the additional IED and the additional switch based on the additional received setup criteria.  (See para. 39-45) 

Referring to the rejection of claim 18, Gavraskar et al. discloses wherein the switch is configured to perform operations comprising: receiving the instruction transmitted by the controller; transmitting the activation data to the IED in response to receiving the instruction; initiating the MKA protocol upon transmitting the activation data to the IED; and establishing the MACsec communication link between the switch and the IED via the MKA protocol.  (See para. 39-45)
Referring to the rejection of claim 19, Gavraskar et al. discloses wherein IED is configured to perform operations comprising: communicating data via a previously established communication link between the switch and the IED during operation in the passive mode; receiving the activation data transmitted by the switch; transitioning from the passive mode to the active mode in response to receipt of the activation data to initiate the MKA protocol to establish the MACsec communication link between the switch and the IED based on the received setup criteria; and communicating data via the MACsec communication link instead of via the previously established communication link upon establishment of the MACsec communication link.  (See para. 39-4 and 75-78) 

Referring to the rejection of claim 20, Gavraskar et al. discloses wherein the controller is configured to receive the indication based on a user input. (See Fig. 3B, controller, item 370)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY D FIELDS whose telephone number is (571)272-3871. The examiner can normally be reached IFP M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHEWAYE GELAGAY can be reached on (571)272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY D FIELDS/Examiner, Art Unit 2436                                                                                                                                                                                                        October 22, 2022

/SHEWAYE GELAGAY/Supervisory Patent Examiner, Art Unit 2436